DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 30-53 are currently pending.
Claims 1-29 have been canceled.
Claims 30-53 have been newly added.

Status of Rejections Pending since the Office Action of 3 December 2020
The 112(d) rejection of claim 23 is now moot, because claim 23 has been canceled.
The 103 rejections of claims 1-29 are now moot, because claims 1-29 have been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39, 46, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 39, claim 39 recites the limitation "the structural roof element" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 46, claim 46 recites the limitation of “a plurality of photovoltaic cells” in line 3. It is unclear whether said recitation refers to the photovoltaic cells of claim 30 or to additional photovoltaic cells. Clarification is required to avoid confusion.
	Regarding claim 48, claim 48 recites the limitation of “the plurality of structural roof elements” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30-36, 40, 42, 43, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberspacher et al., U.S. Publication No. 2007/0074755 A1 in view of Garvison et al., U.S. Publication No. 2005/0161074 A1.
Regarding claim 30, Eberspacher et al. teaches a solar cell module (Fig.3 and Fig.4A) comprising:
A load bearing sandwich structure (310; Fig.3 or 410; Fig.4A) comprising  top (312; Fig.3 or 414; Fig.4) and bottom (314; Fig.3 or 416; Fig.4) structural metal plates [0026] and an inner structural element (311; Fig.3 or 411; Fig.4A) directly physically connected to said top and bottom structural metal plates so as to form an open-cell inner structure with the top and bottom structural metal plates; and
A plurality of photovoltaic cells (304, [0022]) disposed on the top structural metal plate (312; Fig.3 or 414; Fig.4); 
Wherein the open cell inner structure is configured to provide structural strength to the load-bearing sandwich structure (310/410).
 Eberspacher teaches that the load-bearing sandwich structure (310/410) provides structural support for the plurality of photovoltaic cells, and also provides pathways for thermal conduction and/or convection in order to mitigate module heating [0022-0023].
Eberspacher does not specifically teach that the inner structural element (311/411) is corrugated.
However, Garvison teaches a photovoltaic module (5; Fig.1) supported on a corrugated metal support structure (15; Fig.1, [0024]), wherein the corrugated metal support structure not only 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to select the corrugated metal support structure of Garvison (15; Fig.1) for the structural element (311/411) of Eberspacher, because simple substitution of one known element for another to obtain predictable results, in the instant case a support structure for a photovoltaic module to provide support and to mitigate heat from the module, supports prima facie obviousness determination (MPEP 2141, Part B).
Moreover, Eberspacher does not specifically teach that the solar cell module is installed on a roof of a building. However, Garvison teaches that the solar cell module (5; Fig.1) mounted on the support structure 15 is suitable to be installed on a roof of a building, in a manner that the module is positioned in a pitched manner at latitudes on a roof, so that the solar cells are more directly facing the rays of the sun [0023].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to install the solar cell module of modified Eberspacher in a pitched manner at latitudes of a roof of a building, so that the solar cells would be more directly facing the rays of the sun as taught by Garvison [0023].
	It is noted that the original specification does not provide a definition for the recitation of “structural building element”. Therefore, the Examiner takes the position that based on a broadest reasonable interpretation of the claim limitations, a solar cell module that is installed on a roof of a building is considered to be a “structural building element”.
	Regarding claim 31, modified Eberspacher teaches that the inner structural element is a corrugated metal core or sinusoidal-corrugated plate (Garvison: 15; Fig.1, [0024]).
	Regarding claim 32, Eberspacher teaches that the photovoltaic cells are encapsulated in EVA (306), which is a transparent film material [0022].
	Regarding claim 33, Eberspacher teaches that solar cells 304 are embedded in EVA encapsulation material 306 and PVF-polyester-PVF laminate back sheet 308 [0022], corresponding to the claimed “thermally-insulative transparent sandwich structure”.
	Regarding claim 34, the EVA encapsulation material 306 of Eberspacher has anti-reflective property, so that that solar radiation can effectively reach the solar cells 304 without being reflected. 
Regarding claim 35, Eberspacher teaches all the claimed limitations as set forth above. In addition, Eberspacher teaches the concept of using a plurality of voids (702; Fig.7) within the structural element (510), wherein the voids can provide space for a bypass diode 708 [0030].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to add a plurality of voids into the structural element (310/410) of the embodiment of Fig.3 or Frig.4A of Eberspacher in the same manner as taught by the embodiment of Fig.7 to add a bypass diode to control the circuitry associated with the operation of the solar module as taught by Eberspacher [0030]. Although Eberspacher did not disclose a plurality of bypass diodes, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
	In addition, the recitation of “laminated in a lamination layer” is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 36, Eberspacher’s bottom structural metal plate (514; Fig.6) comprises a hard profile having flaps (the portions of 514 not overlapping with the voids) which are fixed inside a rear part of the solar module (Fig.6).

	Regarding claim 40,  Eberspacher teaches that the solar cell module further comprising an insulating layer (306; Fig.4A, [0022]).
	
	Regarding claim 42, Eberspacher teaches voids 515 (Fig.6) used as conduits for heating or cooling the solar cells [0029], corresponding to the claimed “heat transfer fluid conduits”.

	Regarding claim 43, Eberspacher teaches that said inner structural element 411 (Fig.4A) comprises honeycomb material corresponding to the claimed “intermediate plate”, being made of a material with structural strength and configured to directly connect to said top structural metal plate 414 and to said bottom structural metal plate 416 [0025].
Regarding claim 44, Eberspacher teaches that the top structural metal plate and the bottom structural metal plate are staggered (see Fig.9). 
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberspacher et al., U.S. Publication No. 2007/0074755 A1 in view of Garvison et al., U.S. Publication No. 2005/0161074 A1 as applied to claim 36 above, and further in view of Liebendorfer, U.S. Publication No. 2003/0015637 A1.
Regarding claim 37, modified Eberspacher teaches all the claimed limitations as set forth above, but does not specifically teach a wall mount in the form of a rail configured to be bolted to a load-bearing part of a building structure; and a connection piece fixed to the hard material profile and including a holding member in which said rail is releasably held.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to add the mounting structure of Lienbendorfer to the PV module of Eberspacher because such mounting system provide a secure, safe, and quick mounting structure to mount a PV module to a roof as taught by Liebendorfer (Para.0002).
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberspacher et al., U.S. Publication No. 2007/0074755 A1 in view of Garvison et al., U.S. Publication No. 2005/0161074 A1 as applied to claim 1 above and further in view of Corrales et al., U.S. Patent No. 8,410,350 B2.
	Regarding claim 38, modified Eberspacher teaches all the claimed limitations as set forth above, but does not specifically teach a thermal absorber structurally associated with said sandwich structure and configured to a building heating or cooling system.	
	However, Corrales teaches a photovoltaic module with a plurality of photovoltaic cells and a heat sink (Fig.2). The heat sink is attached on a side of the cell opposite to the light-receiving side of the photovoltaic cell. The heat sink can remove heat caused by the photovoltaic cell not converted to electricity. Corrales teaches that the structure of the heat sink is attached to the solar cell via an intervening thermal interface layer 220 which is thermally conductive to transfer the heat from the solar cells to the heat sink structure (See column 4, lines 5-25).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to add an intervening thermal interface layer between the sandwich structure of Eberspacher and the solar cells in the same manner as taught by Corrales to transfer heat from the solar cells to the .
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberspacher et al., U.S. Publication No. 2007/0074755 A1 in view of Garvison et al., U.S. Publication No. 2005/0161074 A1 as applied to claim 30 above, and further in view of Kothari et al., U.S. Publication No. 2009/0103165 A1 and Zimmerman et al., U.S. Publication No. 2011/0209755 A1.
Regarding claim 39, modified Eberspacher teaches all the claimed limitations but does not specifically teach an array of programmable Light Emitting Diodes, wherein said array of programmable LED’s comprises a plurality of sets of RGB diodes, each representing one pixel and together being capable of displaying text messages or images over a surface of the solar module.
However, Kothari et al. teaches integrating photovoltaic cells with displays, wherein photovoltaic cells are arranged to capture light incident upon, reflected from or generated by the display and convert it to electricity (Para.0083), wherein the display is an emissive pixel as in an LED display (Para.0088).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to integrate the photovoltaic cells of Eberspacher with light emitting diodes in the same manner taught by Kothari and arrange the photovoltaic cells to be able to capture light incident upon, reflected from or generated by the LED display and convert in to electricity as taught by Kothari (Para.0083).
Modified Eberspacher does not specifically teach that the Light Emitting diodes are RGE diodes.
However, Zimmerman teaches an optoelectronic structure comprising an LED display comprising a plurality of LED cells, each corresponding to a pixel of a LED display, with each cell including three LED  devices (e red-emitting LED, a green-emitting LED, and a blue-emitting LED) (Para.0012).
.
Claims 41, 45, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberspacher et al., U.S. Publication No. 2007/0074755 A1 in view of Garvison et al., U.S. Publication No. 2005/0161074 A1 as applied to claim 1 above, and further in view of Huang et al., U.S. Publication No. 2007/0277876 A1.
Regarding claims 41 and 45, Modified Eberspacher teaches all the claimed limitations as set forth above, but does not specifically teach a battery storage area.
However, Huang et al. teaches a device integrating solar cells (12) and a battery device (14) (abstract), wherein the solar energy is collected by solar cells (12) and stored in the battery 14 to accomplish energy collection and storage functions (Para.0021), wherein the solar cells and the battery are thermally and electrically contacting each other (Para.0021).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to integrate a battery device with the solar cells of Eberspacher in order to store the collected electrical energy of the solar cells in the same manner taught by Huang (Para.0021), so that the battery and the solar cells would be in thermal contact with each other. 
Regarding claim 46, modified Eberspacher teaches a back sheet (308; Fig.3), corresponding to the claimed “thermally-absorbing structure” on the top structural metal plate 312 and defining a top surface; a plurality of photovoltaic cells 304 on the top surface of the thermally-absorbing structure.
In addition, the battery of modified Eberspacher would be thermally contacting the bottom structural metal plate 314, because the batter is attached to the rear surface of the solar cell module based on the teaching provided by Haung.
Claims 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garvison et al., U.S. Publication No. 2005/0161074 A1 in view of Eberspacher et al., U.S. Publication No. 2007/0074755 A1.
Regarding claim 47, Garvison teaches a photovoltaic unit on a support structure that is installed on a roof of a building [0002] (note that the combination of the photovoltaic unit and the rooftop segment corresponds to the claimed “building structure” comprising:
A roof top segment (8; Fig.1), corresponding to the claimed “load-bearing building portion”; and 
A plurality of photovoltaic units (1; Fig.1 and Fig.8), corresponding to the claimed “structural building elements” mounted directly on the rooftop segment (8).
Garvison does not specifically teach that each of the plurality of structural building elements comprises a load-bearing sandwich structure comprising top and bottom structural metal plates and a corrugated inner structural element directly physically connected to both the top and bottom structural metal plates so as to form a corrugated open-cell inner structure between the top and bottom structural metal plates, wherein a plurality of photovoltaic cells disposed on the top structural metal plate and the corrugated open-cell inner structure is configured to provide structural strength to the load-bearing sandwich structure.
Eberspacher et al. teaches a solar cell module (Fig.3 and Fig.4A) comprising:
A load bearing sandwich structure (310; Fig.3 or 410; Fig.4A) comprising  top (312; Fig.3 or 414; Fig.4) and bottom (314; Fig.3 or 416; Fig.4) structural metal plates [0026] and an inner structural element (311; Fig.3 or 411; Fig.4A) directly physically connected to said top and bottom structural metal plates so as to form an open-cell inner structure with the top and bottom structural metal plates; and
A plurality of photovoltaic cells (304, [0022]) disposed on the top structural metal plate (312; Fig.3 or 414; Fig.4); 

 Eberspacher teaches that the load-bearing sandwich structure (310/410) provides structural support for the plurality of photovoltaic cells, and also provides pathways for thermal conduction and/or convection in order to mitigate module heating [0022-0023].
It would have been obvious to a person having ordinary skill in the art at the time of the invention to select the photovoltaic modules of Eberspacher for the photovoltaic units of Garvison, because selection of a known element based on its suitability for its intended use supports prima facie obviousness determination (MPEP 2144.07). In addition, the he load-bearing sandwich structure (310/410) provides structural support for the plurality of photovoltaic cells, and also provides pathways for thermal conduction and/or convection in order to mitigate module heating as taught by Eberspacher [0022-0023].
Regarding claim 48, Garvison teaches that the plurality of structural roof elements (1) are mutually interconnected to form a waterproof surface (see Garvison: [0033]).


Claims 49-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberspacher et al., U.S. Publication No. 2007/0074755 A1 in view of Garvison et al., U.S. Publication No. 2005/0161074 A1 and Vernon, EP0981167 A2 (already on the record).
Regarding claim 49, Eberspacher teaches a method of manufacturing a solar module, said method comprising:
Providing a load-bearing sandwich structure (Fig.3 or Fig.4A) comprising top and bottom structural metal plates (414 and 416; Fig.4A, [0026]), and an inner structural element 411 directly connected to the top and bottom structural metal plates so as to form an open-cell 
Fixing a plurality of photovoltaic cells 304 onto the top structural metal plate 414.
Eberspacher does not specifically teach laminating the photovoltaic cells onto the top structural metal plate.
However, Vernon teaches an integrated PV composite panel and method for providing the same, the panel comprising a core structure 1 and an outer skin 6, the core structure including an insulated corrugated or castellated metallic coated steel sheet 2 and the outer skin comprising a plurality of PV cells. Vernon teaches that the plurality of PV cells are laminated to the outer skin [0042-0045].
Therefore, it would have been obvious to select the manufacturing method (laminating) of Vernon for the manufacturing method of Eberspacher, because simple substitution of a known method for another to obtain predictable results supports prima facie obviousness determination (MPEP 2141, Part B, III).
In addition, Eberspacher teaches that the load-bearing sandwich structure (310/410) provides structural support for the plurality of photovoltaic cells, and also provides pathways for thermal conduction and/or convection in order to mitigate module heating [0022-0023].
Eberspacher does not specifically teach that the inner structural element (311/411) is corrugated.
However, Garvison teaches a photovoltaic module (5; Fig.1) supported on a corrugated metal support structure (15; Fig.1, [0024]), wherein the corrugated metal support structure not only provides support for the photovoltaic module, but also is used to remove heat from the module thereby permitting the regulation of the temperature of the module [0031] in the same manner as the structural support of Eberspacher as discussed above.

Regarding claims 50-51, modified Eberspacher teaches that the inner structural element is a corrugated metal core or sinusoidal-corrugated plate (Garvison: 15; Fig.1, [0024]).
Regarding claim 52, modified Eberspacher teaches that the step of laminating includes laminating a plurality of solar cells 304 onto said top structural metal plate 414. In addition, Eberspacher teaches the concept of using a plurality of voids (702; Fig.7) within the structural element (510), wherein the voids can provide space for a bypass diode 708 [0030].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to add a plurality of voids into the structural element (410) of the embodiment of Fig.4A of Eberspacher in the same manner as taught by the embodiment of Fig.7 to add a bypass diode to control the circuitry associated with the operation of the solar module as taught by Eberspacher [0030]. Although Eberspacher did not disclose a plurality of bypass diodes, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
	Regarding claim 53, Eberspacher teaches covering the photovoltaic cells 304 with a transparent cover 302 or 306 [0022].
Response to Arguments
Applicant's arguments filed on 06/02/2021 have been fully considered but they are not persuasive. 

The Examiner respectfully disagrees. Eberspacher specifically teaches that the back plane 310, corresponding to the claimed “load-bearing sandwich structure” is rigid, which provides structural supports to the solar cells 304 from the back side [0022]. In addition, Eberspacher merely teaches in para.0025 that “the honeycomb materials may be flexible”, which points out to an optional embodiment. Note, however, that a reference must be considered in its entirety, for it is well settled that the disclosure of a reference is not limited to preferred embodiments or specific working examples therein. In re Fracalossi, 681 F.2d 792, 794, 215 USPQ 569, 570 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976). A reference is relevant for all that it contains. In re Heck, 669 F.2d 1331, 1333, 216 USPQ 1038, 1039 (Fed. Cir. 1983), and therefore, Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). The Examiner wishes to point out that even if the honeycomb inner structure 411 is flexible, the whole structure of the back plane 410, corresponding to the claimed “load-bearing sandwich structure” is rigidized by attaching the top and bottom structural metal plates to the honeycomb structure to provide support for the solar cells. Thusly, the back plane (310 or 410) of Eberspacher is capable of being load-bearing. 
Applicant further argues that the photovoltaic unit of Garvison is constructed so as to be mountable on a roof 8 by means of the corrugated “support substrate 15” and it is not configured to be a part of a roof structure. Moreover, Applicant argues that Garvison teaches in [0042] that the photovoltaic unit is preferably constructed prior to installation on a roof or other support structure, 
The Examiner wishes to point out that the original specification does not provide a definition for the recitation of “structural building element”. Therefore, the Examiner takes the position that based on a broadest reasonable interpretation of the claim limitations, a solar cell module that is installed on a roof of a building is considered to be a “structural building element”. In addition, Garvison teaches that the thickness of the support substrate 15 of the photovoltaic unit is selected to be suitable to provide structure and strength to the unit [0024] and is thusly capable to be load-bearing. Moreover, [0042] of Garvison teaches that “the photovoltaic units are preferably installed on a roof or other support structure after manufacture or assembly”. Note, however, that a reference must be considered in its entirety, for it is well settled that the disclosure of a reference is not limited to preferred embodiments or specific working examples therein. In re Fracalossi, 681 F.2d 792, 794, 215 USPQ 569, 570 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976). A reference is relevant for all that it contains. In re Heck, 669 F.2d 1331, 1333, 216 USPQ 1038, 1039 (Fed. Cir. 1983), and therefore, Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). Even if the photovoltaic units of Garvison are installed on a roof after manufacturing, they are still considered to be “a structural building element”, since they are attached to the roof of the building.
Lastly, Applicant argues regarding the Vernon reference, that there is no teaching in Vernon that the corrugated metal plate 4 is a load-bearing structure, either by itself or in combination with the insulation layer, and the corrugated plate 4 in Vernon is in direct contact only with the top plate and not 
The Examiner wishes to point out that the Vernon reference has been only relied upon to teach the laminating method step to attach the photovoltaic cells to a support structure and has not been relied upon to teach the load-bearing sandwich structure. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433.  The examiner can normally be reached on Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726